AMENDMENT OF ORDER
315 A.2d 211.
WHEREAS in the description of District Number Fifty-Two under the original Order of Apportionment of the House of Representatives issued by this Court under the date of February 14, 1974 certain roads and streets were not designated by their present exact name, but were identified as to name by reason of the general geographical area to which they led, which has given rise to some confusion,
NOW, THEREFORE, for the purpose of clarity, said original Order is hereby amended, so that the paragraph of said Order describing District Number Fifty-Two as amended shall read as follows:
District Number Fifty-Two, consisting of the municipality of Waterville, and that part of the town of Winslow described as follows: Beginning at the intersection of the Winslow-Albion town line and the Abbott Road; thence northwest along the Abbott Road to the Nowell Road; thence southwest along the Nowell Road to Lambs Corner at Route 137; thence northwest and west along Route 137 to Outlet Stream which runs into Sebasticook River; thence crossing the Sebasticook River to Mar Val Terrace as extended to and opposite Outlet Stream; thence north along said Mar Val Terrace as extended to Halifax Street (also known as Benton Road), said Halifax Street being Alternate Route 100; thence east along Halifax Street to Clinton Avenue; thence west along Clinton Avenue to a transmission line approximately 1,000 feet west of the Clinton Avenue-Halifax Street intersection; thence north along the transmission line to Roderick Road; thence west along Roderick Road to Benton Avenue; thence north on Benton Avenue to Simpson Street; thence west on Simpson Street to the Winslow-Waterville town line in the Kennebec River; thence along the Winslow-Waterville town line northeasterly to the Winslow-Benton town line; thence easterly along the Winslow-Benton town line to the Winslow-Albion town line; thence southerly along the Winslow-Albion town line to the point of beginning, 3 Representatives to be chosen at large;
WHEREAS said original Order of Apportionment in the description of District Number Fifty-Eight inadvertently described the second and third bounds as “thence easterly along Maverick Street to Main Street; thence southerly along Main Street to Cedar Street;” when in fact the intended description should have been— “thence easterly along Maverick Street to North Main Street; thence southerly along North Main Street to Cedar Street;” and
WHEREAS said Order of Apportionment in the description of said District Number Fifty-Eight also inadvertently described the fourth and fifth bounds as “thence easterly along Cedar Street to Front Street; thence southerly along Front Street to Main Street;” when in fact the intended description should have been — “thence easterly along Cedar Street to Main Street;”
NOW, THEREFORE, said original Order is hereby further amended by inserting in the paragraph describing District Number Fifty-Eight the word “North” before the words “Main Street” in both the second and third bounds of the original description and by striking out of the fourth and fifth bounds of the original description the following words: “Front Street; thence southerly along Front Street to,” so that the paragraph describing said District Number Fifty-Eight, as amended shall read as follows:
District Number Fifty-Eight, consisting of the municipalities of Thomaston and Warren, and that part of the city of Rock-*509land described as follows: Beginning at the intersection of the Rockland-Rockport city line and the Old County Road; thence running southerly along the Old County Road to Maverick Street; thence easterly along Maverick Street to North Main Street; thence southerly along North Main Street to Cedar Street; thence easterly along Cedar Street to Main Street; thence south along Main Street to Rankin Street; thence west along Rankin Street to Old County Road; thence south along the Old County Road to Limerock Street; thence east along Limerock Street to Highland Street; thence south along Highland Street to the Ward 3 boundary line; thence west along the Ward 3 boundary line to the Rockland-Thomaston city line; thence west, north and east along the Rockland-Thomaston, Warren, Rockport city line to the point of beginning, 1 Representative ;
WHEREAS said original Order of Apportionment by inadvertence did not specifically mention in the list of municipalities and unorganized territories, of which District Number One Hundred One consisted, the Indian Township, where a Passama-quoddy tribal reservation and Peter Dana Point are located, nor the town of Tops-field, while both were in fact included in said District Number One Hundred One,
NOW, THEREFORE, for the purpose of clarification, said original Order is hereby further amended by inserting in the paragraph describing District Number One Hundred One after the comma which follows the words “North Washington County” the words “including Indian Township” and a comma, and by inserting after the comma which follows the word “Talmadge” the word “Topsfield” and a comma, so that the paragraph describing said District Number One Hundred One as amended shall read as follows:
District Number One Hundred One, consisting of the unorganized territories of North Washington County, including Indian Township, and the municipalities of Alexander, Charlotte, Codyville Plantation, Cooper, Crawford, Danforth, Grand Lake Stream Plantation, Pembroke, Plantation No. 14, Plantation No. 21, Princeton, Rob-binston, Talmadge, Topsfield, Vanceboro and Waite in Washington County, and the unorganized territories of South Aroostook County and the municipalities of Amity, Bancroft, Cary Plantation, Glenwood, Haynesville, Macwahoc Plantation, Orient, Reed Plantation and Weston in Aroostook County, 1 Representative;
WHEREAS said Original Order of Apportionment in the description of District Number One Hundred Three by inadvertence did not specifically mention Pleasant Point where a Passamaquoddy tribal reservation is located, while the same was in fact included in said District Number One Hundred Three,
NOW, THEREFORE, for the purpose of removing any doubt in respect thereto, said original Order is hereby further amended by inserting in the paragraph describing District Number One Hundred Three after the comma which follows the words “East Central Washington County” the words “including Pleasant Point-Indian Reservation” and a comma, so that the paragraph describing said District Number One hundred Three as amended shall read as follows:
District Number One Hundred Three, consisting of the unorganized territories of East Central Washington County, including Pleasant Point-Indian Reservation, and the municipalities of Cutler, Dennysville, Eastport, Lubec, Northfield, Perry, Wesley and Whiting, 1 Representative;
WHEREAS said Original Order of Apportionment in the description of District Number One Hundred Seven bounded said district in part upon U.S. Highway 1-95, which said U.S. Highway 1-95 was recently relocated in certain sections thereof,
NOW, THEREFORE, for the purpose of accuracy of description, said original Order is hereby further amended by insert*510ing in the paragraph describing District Number One Hundred Seven the words and figures “as said U.S. Highway I-9S was located in 1970” between parentheses after the designations “U.S. Highway I-95” wherever they appear in said paragraph, so that the paragraph describing said District Number One Hundred Seven as amended shall read as follows:
District Number one Hundred Seven, consisting of that part of the municipality of Kittery described as follows: Beginning at the intersection of the Maine-New Hampshire boundary and U.S. Highway 1-95 (as said U.S. Highway 1-95 was located in 1970) ; thence northeast along U. S. Highway 1-95 (as said U.S. Highway 1-95 was located in 1970) to the intersection of U.S. Highway 1-95 (as said U.S. Highway 1-95 was located in 1970) and a brook which runs into Gerry Cove; thence east along said brook and Gerry Cove to Spruce Creek; thence south along Spruce Creek into Portsmouth Harbor and continuing south to the Maine-New Hampshire boundary; thence west along the Maine-New Hampshire boundary to the point of beginning; excepting, however, from this District the area of the Piscata-qua River south of Seavey Island, 1 Representative ;
WHEREAS the original Order of Apportionment in the description of certain districts has used streets, roads, bridges, railroad tracks and natural boundaries such as rivers, streams, brooks and the like as the delineating boundaries of certain areas included in said districts,
NOW, THEREFORE, whenever such descriptive words are used in the description of any district, they are to be interpreted as meaning the center lines of such streets, roads, bridges, railroad tracks and natural boundaries, except as may otherwise appear expressly therein.
It is further ordered that the within amendment be deposited with the Secretary of State in the office of the Secretary of State and by him, the Honorable Joseph T. Edgar, Secretary of State, be received, recorded and preserved in said office as the official amended action of this Court pursuant to Article IV, Part First, §§ 2 and 3 of the Constitution of Maine.
So ordered.
Dated at Portland, Maine, this 5th day of March, 1974.
s/ ARMAND A. DUFRESNE, Jr. Chief Justice
s/ RANDOLPH A. WEATHERBEE
s/ CHARLES A, POMEROY
s/ SIDNEY W. WERNICK
s/ JAMES P. ARCHIBALD
s/ THOMAS E. DELAHANTY Associate Justices.